

115 HR 1961 IH: Southern Utah Open OHV Areas Act
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1961IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Stewart introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the conveyance of certain land to Washington County, Utah, to authorize the exchange
			 of Federal land and non-Federal land in the State of Utah, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Southern Utah Open OHV Areas Act. 2.DefinitionsIn this Act:
 (1)CountyThe term County means Washington County, Utah. (2)Federal landThe term Federal land means land owned and managed by the Bureau of Land Management in the County that is identified on the map as Federal Lands Proposed to Transfer to SITLA.
 (3)MapThe term map means the map prepared by the State of Utah School and Institutional Trust Lands Administration entitled Sand Mountain Exchange Washington County, Utah and dated June 19, 2015.
 (4)Non-Federal landThe term non-Federal land means the State land identified on the map as SITLA Lands Proposed to Transfer to Federal. (5)SecretaryThe term Secretary means the Secretary of the Interior.
 (6)StateThe term State means the State of Utah. 3.Exchange of Federal land and non-Federal land (a)In GeneralIf the State offers to convey to the United States title to the non-Federal land, the Secretary shall—
 (1)accept the offer; and (2)on receipt of all right, title, and interest in and to the non-Federal land, convey to the State all right, title, and interest of the United States in and to the Federal land.
 (b)Valid Existing RightsThe exchange authorized under subsection (a) shall be subject to valid existing rights. (c)Title approvalTitle to the Federal land and non-Federal land to be exchanged under this section shall be in a format acceptable to the Secretary and the State.
			(d)Appraisals
 (1)In generalThe value of the Federal land and the non-Federal land to be exchanged under this section shall be determined by appraisals conducted by one or more independent appraisers retained by the State, with the consent of the Secretary.
 (2)Applicable lawThe appraisals under paragraph (1) shall be conducted in accordance with nationally recognized appraisal standards, including, as appropriate, the Uniform Appraisal Standards for Federal Land Acquisitions.
 (3)ApprovalThe appraisals conducted under paragraph (1) shall be submitted to the Secretary and the State for approval.
 (4)Reimbursement of State costsThe Secretary shall reimburse the State in an amount equal to 50 percent of the costs incurred by the State in retaining independent appraisers under paragraph (1).
				(e)Equal value exchange
 (1)In generalThe value of the Federal land and non-Federal land to be exchanged under this section— (A)shall be equal; or
 (B)shall be made equal in accordance with paragraph (2). (2)Equalization (A)Surplus of Federal landIf the value of the Federal land exceeds the value of the non-Federal land, the value of the Federal land and non-Federal land shall be equalized, as determined to be appropriate and acceptable by the Secretary and the State—
 (i)by reducing the acreage of the Federal land to be conveyed; (ii)by adding additional State land to the non-Federal land to be conveyed; or
 (iii)by the State making a cash payment to the United States. (B)Surplus of non-Federal landIf the value of the non-Federal land exceeds the value of the Federal land, the value of the Federal land and non-Federal land shall be equalized, as determined to be appropriate and acceptable by the Secretary and the State—
 (i)by reducing the acreage of the non-Federal land to be conveyed; or (ii)by the United States making a cash payment to the State.
 (f)Use of non-Federal landOn the conveyance of the non-Federal land to the Secretary under this section, the non-Federal land shall be used only—
 (1)as an open riding area for the use of off-highway vehicles; or (2)for any other public purpose consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).
				4.Conveyance of land to Washington County, Utah
 (a)In generalAs soon as practicable after notification by the County and subject to valid existing rights, the Secretary shall convey to the County, without consideration, all right, title, and interest of the United States in and to the land described in subsection (b).
 (b)Description of landThe land referred to in subsection (a) consists of the land managed by the Bureau of Land Management that is generally depicted on the map as Hurricane Sand Dunes (NRA).
			(c)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall finalize the legal description of the land to be conveyed to the County under this section.
 (2)Minor errorsThe Secretary may correct any minor error in— (A)the map; or
 (B)the legal description. (3)AvailabilityThe map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (d)Use of conveyed landThe land conveyed under this section shall be used only— (1)as an open riding area for the use of off-highway vehicles; or
 (2)for any other public purpose consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).
 (e)Administrative costsThe Secretary shall require the County to pay all survey costs and other administrative costs necessary for the preparation and completion of any patents for, and transfers of title to, the land described in subsection (b).
 (f)ConditionsAs a condition of the conveyance under subsection (a), the County shall agree— (1)to pay any administrative costs associated with the conveyance including the costs of any environmental, wildlife, cultural, or historical resources studies;
 (2)to release and indemnify the United States from any claims or liabilities that may arise from uses carried out on the land described in subsection (b) on or before the date of enactment of this Act by the United States or any person; and
 (3)to accept such reasonable terms and conditions as the Secretary determines necessary. (g)ReversionIf the land conveyed under this section ceases to be used for a public purpose in accordance with subsection (d), the land shall, at the discretion of the Secretary, revert to the United States.
			